Matter of Silk (2017 NY Slip Op 06140)





Matter of Silk


2017 NY Slip Op 06140


Decided on August 10, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 10, 2017

[*1]In the Matter of WILLIAM PATRICK SILK, an Attorney. 
(Attorney Registration No. 2804524)

Calendar Date: August 7, 2017

Before: Garry, J.P., Rose, Clark, Aarons and Pritzker, JJ.


William Patrick Silk, Torrington, Connecticut, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
William Patrick Silk was admitted to practice by this Court in 1997 and lists a business address in Hartford, Connecticut with the Office of Court Administration. By affidavit sworn to July 6, 2017 and filed July 10, 2017, Silk now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). By correspondence dated August 2, 2017, the Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Silk's application.
Upon reading the affidavit of Silk, and upon reading the correspondence in response by the Chief Attorney for AGC, and having determined that Silk is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Garry, J.P., Rose, Clark, Aarons and Pritzker, JJ., concur.
ORDERED that William Patrick Silk's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that William Patrick Silk's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, William Patrick Silk is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Silk is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or [*2]to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that William Patrick Silk shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.